Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-28 are pending in the application.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-13, drawn to a method of conferring plant resistance to a control agent, comprising: a. selecting one or more plants, b. applying to the plant a biological mediator, wherein the biological mediator imparts resistance to the control agent; and c. separately, simultaneously or sequentially applying the control agent to the plants exposed to the biological mediator, wherein the plants exposed to the biological mediator possess increased resistance to the control agent compared to plants in the presence of the control agent that have not been exposed to the biological mediator.
Group II, claims 14-28, drawn to a system for conferring plant resistance to a control agent, comprising: a. one or more plants; b. at least one biological mediator that imparts resistance to the control agent; c. a means for localized application of the at least one biological mediator, wherein the localized application imparts systemic resistance to the control agent; and d. at least one control agent, wherein the at least one control agent is indiscriminately applied to the plant, and wherein the plants exposed to the biological mediator possess increased plant performance compared to plants in the presence of the control agent that have not been exposed to the biological mediator.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Biological Mediator 
1) Biological mediators in claims 3 and 16-Bradyrihizobioum spp. Trichoderma spp., Bacillus spp. Pseudomonas spp. or Clonostachys spp.
2) Biological mediators in claims 4 and 17-T. harzianum (T22), T. harzianum strain K2 (PTA ATCC 9708)…Bacillus amloliqofaciens AS1, AS2 and/or AS3.
3) Biological mediators in claims 7 and 23-microbial agent, microbial metabolite, extract, and/or culture filtrate.
4) Biological mediators in claims 8 and 24-fungal or bacterial microbe.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 5, 6, 9, 10, 11, 12, 13, 14, 15, 18, 29, 20, 22, 25, 26, 27, 28.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of selecting one or more plants, applying to the plant a biological mediator, and applying the control agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hildebrandt et al. (WO 2017/139304), cited by Applicant on the IDS dated July 23, 2020.  Hildebrandt et al. disclose a method of controlling weeds in the vicinity of a wheat plant having a modified acetyl-CoA carboxylase protein that confers resistance to acetyl-CoA carboxylase herbicide comprising: a. Obtaining one or more acetyl-CoA carboxylase herbicides, b. Obtaining one or more CQC acid safeners (biological mediator), c. applying said one or more acetyl-CoA carboxylase herbicides and said CQC acid safeners to a field comprising said wheat plant, wherein weed growth is adversely affected by the application of said one or more herbicides and growth of said wheat hybrid is not adversely affected (selecting one or more plants, applying biological mediator, simultaneously applying the control agent (page 61, claim 1). Thus, a feature found in the prior art cannot be considered to be a special technical features.
There is also a difference in the method and the system, in that the system has a means for localized application of the at least one biological mediator, which is not claimed in the method. 
Regarding the species of biological mediator, there is no special technical feature because the mediators claimed range from Bradyrhizobium spp. to an undisclosed fungal microbe. These mediators are different and would thus require a different search of the prior art. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that in order for this restriction requirement to be complete one invention should be elected, Group I or Group II, and one biological mediator, such as Bradyrhizobium spp., should be elected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616